TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00302-CR


George Williams, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2005-159, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

George Williams perfected an appeal from his conviction for unlawful restraint.  The
clerk's fee has not been paid and the clerk's record has not been filed.  See Tex. R. App. P. 35.3(a). 
Williams's retained attorney was notified that the appeal would be dismissed if the clerk's record
was not paid for by August 27, 2007.  The Court received no response to this notice.  The appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).

				___________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   September 21, 2007
Do Not Publish